                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
FAIR HOUSING JUSTICE CENTER, INC.,                                 DOC #: _________________
                                                                   DATE FILED: 3/9/2020
                              Plaintiff,

               -against-                                                  19 Civ. 1171 (AT)

JDS DEVELOPMENT LLC; 616 FIRST AVENUE LLC;                                   OPINION
202 8TH LLC; SHOP ARCHITECTS LLP; PROPERTY                                  AND ORDER
MARKETS GROUP, INC.; CETRA/CRI
ARCHITECTURE, PLLC; WERBER MANAGEMENT,
INC.; and 202 PARK SLOPE LLC,

                        Defendants.
ANALISA TORRES, District Judge:

       This motion to dismiss raises the question of when the limitations period starts to run for

Fair Housing Act (“FHA”) disability discrimination claims premised on that law’s requirement

that “the design and construction of covered multifamily dwellings” meet certain accessibility

requirements. 42 U.S.C. § 3604(f)(3)(C). Plaintiff, Fair Housing Justice Center, Inc., sent

testers to a residential building developed by Defendant Property Markets Group, Inc. (“PMG”)

and others. Compl. ¶ 42, ECF No. 94. Plaintiff claims that those testers discovered a number of

features of the building that were not compliant with the FHA, as well as the New York State

Human Rights Law (“NYSHRL”), N.Y. Exec. Law § 209 et seq., and the New York City Human

Rights Law (“NYCHRL”), N.Y.C. Admin. Code § 8-107 et seq. Id. ¶¶ 43, 50–54, 60–65, 69–75.

PMG moves to dismiss the amended complaint solely on statute of limitations grounds, arguing

that the statute of limitations for any design-or-construction claim under those laws runs from the

date that the last unit in the building was rented or sold. ECF No. 110; Def. Mem. at 2, ECF No.

111. But that position is not consistent with the text, background, and purpose of the FHA, and
is contrary to state and local law. Accordingly, for the reasons stated below, PMG’s motion is

DENIED.

                                               BACKGROUND

         The following facts are drawn from Plaintiff’s amended complaint, and accepted as true

for the purposes of this motion. See Doe v. Columbia Univ., 831 F.3d 46, 48 (2d Cir. 2016) (“On

a motion under Rule 12(b)(6) to dismiss a complaint for failure to state a claim, the only facts to

be considered are those alleged in the complaint, and the court must accept them, drawing all

reasonable inferences in the plaintiff’s favor, in deciding whether the complaint alleges sufficient

facts to survive.”).

         202 8th Street (the “Park Slope Building”) is a 12-story, 51-unit rental residential

building in Park Slope, Brooklyn. Compl. ¶¶ 40–41. It was developed by two of the

Defendants: JDS Development LLC, and PMG, id. ¶¶ 14, 18, and owned by 202 8th LLC, an

LLC associated with JDS Development, id. ¶ 15. It opened for occupancy in 2011. Id. ¶ 41. In

September 2013, 202 8th LLC sold the Park Slope Building to 202 Park Slope LLC, another

Defendant, which is associated with Defendant Werber Management Inc. Id. ¶¶ 19–20; Deed,

ECF No. 112 Ex. A.1

         Plaintiff is an advocacy organization that “work[s] to level the housing playing field for

all New Yorkers by investigating and enforcing through litigation compliance with federal, state,

and local fair housing laws.” Compl. ¶ 4. Plaintiff investigates potential unlawful inaccessibility

in residential buildings by “dispatch[ing] individuals as ‘testers’ – persons who pose as relatives



1
  The Court may take judicial notice of the publicly recorded deed on this motion to dismiss. “It is well established
that a district court may rely on matters of public record in deciding a motion to dismiss under Rule 12(b)(6).” Pani
v. Empire Blue Cross Blue Shield, 152 F.3d 67, 75 (2d Cir. 1998); see Awan v. Ashcroft, No. 09 Civ. 1653, 2010 WL
3924849, at *2 (E.D.N.Y. Sept. 28, 2010) (“On a motion to dismiss, courts may take judicial notice of public
records, such as properly recorded deeds.”).


                                                         2
or friends of prospective renters or homebuyers with disabilities for the purpose of obtaining

information about the dwellings, including by taking measurements of particular components of

the common areas and individual residential units.” Id. ¶¶ 29–30. See Havens Realty Corp. v.

Coleman, 455 U.S. 363, 373 (1982) (“‘[T]esters’ are individuals who, without an intent to rent or

purchase a home or apartment, pose as renters or purchasers for the purpose of collecting

evidence of unlawful . . . practices.”).

       On August 29, 2018, Plaintiff sent two testers to the Park Slope Building. Compl. ¶ 42.

The testers posed as brothers interested in viewing one-bedroom and two-bedroom apartments on

behalf of a relative who uses a wheelchair. Id. The testers met with a leasing agent, who showed

them several apartments. Id. ¶ 43. Inspection of the building and those apartments by the testers

revealed the following inaccessible elements:

       [1] The main entrance door, which is operated in a push/pull manner, was extremely
       heavy and did not have the capacity to open automatically. The leasing agent
       informed the testers that there is a door man on duty only from 7:00 a.m. until 11:00
       p.m.;

       [2] the mailboxes were obstructed by a 9-inch shelf under the lowest mailbox, and
       the highest mailbox was too high;

       [3] the interior doorways to all the bathrooms and bedrooms in all three units they
       visited were too narrow;

       [4] in at least one of the apartments they viewed, the walk-in closet doorway was
       too narrow;

       [5] in at least one of the units they visited, the terrace had a high threshold;

       [6] environmental controls in each of the three apartments the testers viewed were
       not in an accessible location;

       [7] in at least one of the apartments they viewed, there was insufficient room in the
       galley kitchen; and

       [8] the bathrooms lacked clear floor space.



                                                  3
Id.

            Plaintiff filed suit against JDS Development and PMG (as well as other Defendants not

relevant to this motion) on February 7, 2019. ECF No. 1.

                                              DISCUSSION

      I.       Motion to Dismiss Standard

            To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient

factual matter . . . to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). On such a

motion, the Court may consider only the complaint, documents attached to the complaint,

matters of which a court can take judicial notice, or documents that Plaintiff knew about and

relied upon. See Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002). The Court

must accept the allegations in the complaint as true and draw all reasonable inferences in favor of

the non-movant. ATSI Commc’ns, Inc., 493 F.3d at 98. “Although the statute of limitations is

ordinarily an affirmative defense that must be raised in the answer, a statute of limitations

defense may be decided on a Rule 12(b)(6) motion if the defense appears on the face of the

complaint.” Thea v. Kleinhandler, 807 F.3d 492, 501 (2d Cir. 2015)

      II.      Fair Housing Act

            PMG argues that Plaintiff’s action is barred by the FHA’s two-year limitations period.

That provision provides:

            An aggrieved person may commence a civil action in an appropriate United States
            district court or State court not later than 2 years after the occurrence or the
            termination of an alleged discriminatory housing practice, or the breach of a
            conciliation agreement entered into under this subchapter, whichever occurs last,
            to obtain appropriate relief with respect to such discriminatory housing practice or
            breach.




                                                     4
42 U.S.C. § 3613(a)(1)(A). PMG contends that Plaintiff’s suit falls outside the statute of

limitations because an FHA claim arising out of the design or construction of a residential

building accrues—and thus, the limitations period begins to run—either when the last certificate

of occupancy for the building is issued, or the last unit in the building is sold. Def. Mem. at 4–5.

PMG states that the building as a whole was sold in September 2013, and that the final certificate

of occupancy was issued in December 2013, making Plaintiff’s February 2019 suit untimely. Id.

at 5–6.

          Plaintiff argues that PMG misapprehends the law. Plaintiff maintains that a design-or-

construction claim does not accrue at the time that a building is sold or fully occupied, but rather

remains available either until the plaintiff experiences the discrimination, or until the violation is

remedied. Pl. Opp. at 2, ECF No. 133.

          The Second Circuit has not addressed the question of when the limitations period begins

to run, and each position finds support in opinions from other courts. PMG’s argument closely

tracks the holding of the en banc Ninth Circuit in Garcia v. Brockway, 526 F.3d 456 (9th Cir.

2008) (en banc). The Ninth Circuit held that because the discriminatory practice at issue in a

design-or-construction suit “is the failure to design and construct a multifamily dwelling

according to FHA standards . . . [t]he statute of limitations is thus triggered at the conclusion of

the design-and-construction phase, which occurs on the date the last certificate of occupancy is

issued.” Id. at 461. PMG’s position is also similar to that taken by the Sixth Circuit in an

unpublished opinion in Fair Housing Council, Inc. v. Village of Olde St. Andrews, Inc., 210 F.

App’x 469, 480 (6th Cir. 2006). There, the Sixth Circuit held that “[i]n the context of the

construction and design of multifamily dwelling units that are inaccessible to disabled

individuals, the discriminatory act occurs during the sale or rental of that unit. Thus, once a unit



                                                  5
has been sold or rented, the discriminatory act is complete,” and the two-year limitations period

begins to run. Id. The court recognized that “where the plaintiff alleges that the owner or

developer engaged in a policy or practice throughout the entire development of constructing

housing units that fail to comply with the FHA, the continuing violations doctrine applies to toll

the statute of limitations until the sale of the last unit in that development,” but did not address

the possibility that the limitations period could be extended beyond that point. Id. at 481. The

court qualified its holding, however, noting that it was addressing the rule that applied to a

building with units for sale, and that “the limitations period will depend on the specific

circumstances of each case.” Id. at 481 & n.6.

       Plaintiff’s argument that inaccessible construction or design reflects a continuing

violation, meanwhile, is supported by the published decision of a court in this circuit in Eastern

Paralyzed Veterans Association v. Lazarus-Burman Associates, 133 F. Supp. 2d 203 (E.D.N.Y.

2001). In that case, the court concluded that inaccessible construction or design represents not “a

discrete violation of the FHA, but instead describes an unlawful practice” that begins at the date

of construction, and continues until remedied. Id. at 213. The court determined that such a

“continuing violation” means that a claim is timely regardless of when the discriminatory

condition first materialized, or was first encountered. Id. At least one other court has also taken

this position. See Montana Fair Hous., Inc. v. Am. Capital Dev., Inc., 81 F. Supp. 2d 1057, 1063

(D. Mont. 1999).

       Finally, Plaintiff’s argument that the limitations period does not begin to run until the

plaintiff actually experiences the discrimination embedded in the design or construction mirrors

the position taken by the dissent in Garcia, written by the Honorable Raymond C. Fisher. See

526 F.3d 467 (Fisher, J., dissenting). The Ninth Circuit dissenters argued that “[t]he most natural



                                                  6
reading of” the FHA’s language is that the “statute of limitations is triggered when someone is

aggrieved by one of the unlawful actions specified by § 3604(f)(1) or § 3604(f)(2), with the two-

year period running from the occurrence or termination of the offending practice,” and

consequently that “[t]he limitations period for a disabled would-be buyer or renter or tester thus

begins (at the earliest) when that individual first attempts to buy or rent or tests a FHA-

noncompliant unit.” Id. at 469. That is so because “[a]t that point—but not previously—it can

be said that a real estate developer or landlord has discriminated in the sale or rental, or has

otherwise made unavailable or denied a dwelling to the individual because of a handicap, or has

discriminated against the individual in the terms, conditions, or privileges of sale or rental of a

dwelling because of a handicap. Until then, the disabled person has not been subjected to any

discriminatory action.” Id. (internal quotation marks, citations, and alterations omitted).

        The Court is persuaded that Judge Fisher’s construction of the statute is the correct one.

The text of the statute, the nature of the cause of action it creates, and the purposes it was enacted

to advance all indicate that a claim based on inaccessible design or construction accrues when a

person experiences the violation, and thus that the limitations period extends two years from that

date.

           A.      Text

        The Court “begin[s] [its] interpretation of a federal statute with the statutory text.”

United States v. Maynard, 743 F.3d 374, 378 (2d Cir. 2014). Several provisions of the FHA are

relevant to understanding the meaning of the statute’s limitations period. First is

Section 3613(a)(1)(A) itself, which contains the limitations period. For convenience, the Court

will reproduce that section here:

        An aggrieved person may commence a civil action in an appropriate United States
        district court or State court not later than 2 years after the occurrence or the

                                                  7
       termination of an alleged discriminatory housing practice, or the breach of a
       conciliation agreement entered into under this subchapter, whichever occurs last,
       to obtain appropriate relief with respect to such discriminatory housing practice or
       breach.

42 U.S.C. § 3613(a)(1)(A).

       Second is the definition of “discriminatory housing practice” as used in Section

3613(a)(1)(A). A “discriminatory housing practice . . . means an act that is unlawful under

section 3604 . . . of this title.” Id. § 3602(f). Among other actions, Section 3604 makes it

unlawful “[t]o discriminate in the sale or rental, or to otherwise make unavailable or deny, a

dwelling to any buyer or renter because of a handicap of that buyer or renter[;] a person residing

in or intending to reside in that dwelling after it is so sold, rented, or made available; or any

person associated with that buyer or renter,” id. § 3604(f)(1), and “[t]o discriminate against any

person in the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of

services or facilities in connection with such dwelling, because of a handicap of that person; or a

person residing in or intending to reside in that dwelling after it is so sold, rented, or made

available; or any person associated with that person,” id. § 3604(f)(2). Section 3604 further

provides that one act that constitutes prohibited discrimination is a failure to design or construct

a dwelling accessible to persons with disabilities. Id. § 3604(f)(3)(C).

       Reading those provisions in concert makes it clear that Section 3613(a)(1)(A) requires a

suit to be brought within two years of a protected person’s experiencing discrimination, not the

date on which a discriminatory condition manifests in the abstract. The “occurrence . . . of a

discriminatory housing practice” is the act of “discriminat[ing] in the sale or rental,

or. . . otherwise mak[ing] unavailable or deny[ing], a dwelling to any buyer or renter.” Id.

§ 3604(f)(1). The means of such discrimination may be a building’s inaccessible design or

construction, which may have existed for some time before the prospective buyer or renter

                                                   8
appears. But it takes two to discriminate: until the prospective buyer or renter has been exposed

to the unlawful condition, the “discriminatory housing practice” has not “occur[red].” Id.

§ 3613(a)(1)(A). That reading is confirmed by the ordinary meaning of “discriminate,” defined

in a prominent legal dictionary as: “Differential treatment; esp., a failure to treat all persons

equally when no reasonable distinction can be found between those favored and those not

favored.” Black’s Law Dictionary (11th ed. 2019). A person cannot be subjected to differential

treatment until they encounter the discriminatory design or construction.

       There is more. Section 3613(a)(1)(A) allows “[a]n aggrieved person” to file suit within

two years of the occurrence of a discriminatory practice. “Aggrieved person” is defined as “any

person who (1) claims to have been injured by a discriminatory housing practice; or (2) believes

that such person will be injured by a discriminatory housing practice that is about to occur.” Id.

§ 3602(i). This definition fits naturally with the interpretation of the statutory text urged by

Plaintiff. Under PMG’s reading, however, the limitations period would often expire before any

person was “injured by a discriminatory housing practice”—this would be the case any time a

person covered by the FHA did not buy or lease a unit within two years of a building reaching

full occupancy. In many circumstances, then, the authorization for an “aggrieved person” to file

suit within the specified time period would be rendered a nullity. “It is a cardinal principle of

statutory construction that a statute ought, upon the whole, to be so construed that, if it can be

prevented, no clause, sentence, or word shall be superfluous, void, or insignificant.” TRW Inc. v.

Andrews, 534 U.S. 19, 31 (2001) (internal quotation marks and citation omitted).

           B.      Tort Principles

       Starting the limitations period on the date when the plaintiff encounters the unlawful

design or construction also aligns the cause of action created by the FHA with general common-



                                                  9
law tort principles. The Supreme Court has held that “[a] damages action under the [FHA]

sounds basically in tort—the statute merely defines a new legal duty, and authorizes the courts to

compensate a plaintiff for the injury caused by the defendant’s wrongful breach.” Curtis v.

Loether, 415 U.S. 189, 195 (1974). “[T]he Court has assumed that, when Congress creates a tort

action, it legislates against a legal background of ordinary tort-related [] liability rules and

consequently intends its legislation to incorporate those rules.” Meyer v. Holley, 537 U.S. 280,

285 (2003). Thus, courts should “assume Congress is familiar with the common-law rule and

does not mean to displace it sub silentio in federal causes of action. A claim for damages under

the FHA—which is akin to a tort action—is no exception to this traditional requirement.” Bank

of Am. Corp. v. City of Miami, Fla., 137 S. Ct. 1296, 1305 (2017) (internal quotation marks and

citations omitted). The Supreme Court has applied those principles to determine that the FHA

incorporates traditional tort rules of vicarious liability and proximate causation. See Meyer, 537

U.S. at 285 (vicarious liability); Bank of Am., 137 S. Ct. at 1305 (proximate cause).

        The traditional rule for statutes of limitation applied to tort actions is the one advanced by

Plaintiff here: “Under the traditional rule of accrual . . . the tort cause of action accrues, and the

statute of limitations commences to run, when the wrongful act or omission results in damages.

Wallace v. Kato, 549 U.S. 384, 391 (2007) (internal quotation marks and citations omitted).

Suppose that a new building is negligently designed, in a way that was discoverable through

diligent investigation, but lay undiscovered until some disaster occurred and injured a tenant. It

is obvious that the tenant’s cause of action against the developer would accrue, and the statute of

limitations would begin to run, at the time of the injury, regardless of how much time had passed

since the initial sale or rental of the unit. See, e.g., Durant v. Grange Silo Co., 207 N.Y.S.2d

691, 692 (App. Div. 1960) (holding in case of grain silo collapse that “the cause of action



                                                  10
accrued on the date of the collapse . . . and that the Statute of Limitations began to run as of that

date rather than from the date of sale or the discovery, prior to the silo’s collapse, of certain

defects in the materials or construction”); Gile v. Sears, Roebuck & Co., 120 N.Y.S.2d 258, 259–

61 (App. Div. 1952) (holding in slip-and-fall action brought “within three years after the date of

the occurrence of the accident in which the personal injuries are alleged to have been sustained,”

but where “more than three years had elapsed since the completion of the performance of the

defendant’s work,” “the cause of action did not accrue until the personal injuries were

sustained”). Applying the same principle to the FHA, a protected person’s cause of action

accrues when that person is injured by an unlawful design or construction, not when other people

encounter it (and are unharmed, because they are not discriminated against) through rental or

sale.

           C.      Purpose

        Interpreting the limitations period as commencing when a plaintiff first encounters an

inaccessible design or construction element is not only the most natural reading of the provision,

but also the one that best serves the purpose of the FHA. The Supreme Court has instructed

courts to avoid “wooden application[s]” of the FHA that “undermine[] the broad remedial intent

of Congress embodied in the Act.” Havens Realty, 455 U.S. at 380. By creating a private right

of action in the FHA, Congress intended that injured parties would act as “private attorneys

general in vindicating a policy that Congress considered to be of the highest priority.”

Trafficante v. Metro. Life Ins. Co., 409 U.S. 205, 211 (1972) (internal quotation marks omitted).

The Fair Housing Amendments Act of 1988 (“FHAA”), Pub. L. No. 100–430, 102 Stat 1619,

which added design and construction requirements to the FHA, also extended the statute of

limitations for private claims, with the clear goal of making it easier for private attorneys general



                                                  11
to bring suit. See FHAA § 8; see also H.R. REP. 100-711, at 17 (1988), reprinted in

U.S.C.C.A.N. 2173, 2178 (House report on the FHAA, stating, “The bill strengthens the private

enforcement section by expanding the statute of limitations . . . .”). In doing so, the FHAA

signaled Congress’ intent that developers who failed to construct accessible residential properties

would face a meaningful risk of costly lawsuits from injured parties.2

        An interpretation of the limitations period for design-or-construction claims that cuts off

the availability of such claims two years after every unit in a building was sold or occupied

would stymie that purpose. If the limitations period began to run at the time that the last unit in a

building is sold or occupied, as PMG argues, then developers would frequently avoid any

liability for violations of the FHA based on the happenstance that no person protected by the

FHA sought to live in their building in the early years after its development. Far from providing

an effective deterrent to developers who might ignore the FHA’s requirements, this interpretation

would make it much less likely that any given violator would face a lawsuit, and would

encourage unscrupulous parties to try their luck (or actively discriminate to ensure) that no

disabled person applies before the building is full.

        To be sure, “no legislation pursues its purposes at all costs.” Rodriguez v. United States,

480 U.S. 522, 525–26 (1987). But it is unlikely that Congress would have crafted a statute of

limitations that cut off discrimination lawsuits arbitrarily, allowing developers who violate the




2
 This purpose is apparent from the face of the law, and confirmed by its legislative history: “The [FHAA] . . . is a
clear pronouncement of a national commitment to end the unnecessary exclusion of persons with handicaps from the
American mainstream. . . . Because persons with mobility impairments need to be able to get into and around a
dwelling unit (or else they are in effect excluded because of their handicap), the bill requires that in the future
covered multifamily dwellings be accessible and adaptable. This means that the doors and hallways must be wide
enough to accommodate wheelchairs, switches and other controls must be in convenient locations, most rooms and
spaces must be on an accessible route, and disabled persons should be able to easily make additional
accommodations if needed, such as installing grab bars in the bathroom, without major renovation or structural
change.” H.R. REP. 100-711, at 18.

                                                        12
law and exclude persons with disabilities from their housing to escape liability on little more

than chance. That interpretation would outright undermine the FHA’s purpose.

           D.      Agency Interpretation

       Finally, it is significant that Plaintiff’s proposed reading of the statute of limitations fits

together with the consistent interpretation of the Department of Housing and Urban Development

(“HUD”). In its Fair Housing Act Design Manual: A Manual to Assist Designers and Builders

in Meeting the Accessibility Requirements of the Fair Housing Act, HUD warns developers that

“[w]ith respect to the design and construction requirements, complaints could be filed at any

time that the building continues to be in noncompliance, because the discriminatory housing

practice—failure to design and conduct the building in compliance—does not terminate.” U.S.

Dep’t of Hous. & Urban Dev., Fair Housing Act Design Manual: A Manual To Assist Designers

and Builders in Meeting the Accessibility Requirements of the Fair Housing Act 22 (rev. 2005),

https://www.huduser.gov/portal/publications/PDF/FAIRHOUSING/fairfull.pdf; see also Garcia,

526 F.3d at 475–76 (Fisher, J., dissenting) (noting that this statement was contained in the 1998

version of the manual). And in its Title VIII Complaint Intake, Investigation, and Conciliation

Handbook, HUD states, “A complainant aggrieved because an otherwise covered multifamily

dwelling unit was not designed and constructed to meet the Fair Housing Accessibility

Guidelines, may allege a continuing violation regardless of when construction of the building

was completed.” U.S. Dep’t of Hous. & Urban Dev., Title VIII Complaint Intake, Investigation,

and Conciliation Handbook 3-5 (rev. 2005),

https://www.hud.gov/program_offices/administration/hudclips/handbooks/fheo/80241; see

Garcia, 526 F.3d at 476 (Fisher, J., dissenting) (noting that this statement was contained in the

1995 version of the handbook). HUD frames the indefinite availability of an FHA design-or-



                                                  13
construction claim as based on the continuing violations doctrine, rather than the theory that a

discriminatory practice does not occur until a party encounters the inaccessible structure, but the

basic position is the same: developers can be subject to liability under the FHA for inaccessible

design or construction for as long as the inaccessible features remain in place.

       That position is entitled to substantial deference. “The fair measure of deference to an

agency administering its own statute has been understood to vary with circumstances, and courts

have looked to the degree of the agency’s care, its consistency, formality, and relative

expertness, and to the persuasiveness of the agency’s position.” United States v. Mead Corp.,

533 U.S. 218, 228 (2001). HUD is a recognized expert in the FHA, and the Supreme Court has

put significant stock in its interpretation of that statute’s terms. See Meyer 537 U.S. at 281

(“[HUD], the agency primarily charged with the Act’s implementation and administration, has

specified that ordinary vicarious liability rules apply in this area, and the Court ordinarily defers

to an administering agency’s reasonable statutory interpretation.”). HUD has espoused this

position consistently over a long period of time, in multiple detailed publications directed at both

the regulated entities and its own officers. And its position is consonant with the natural reading

of the statute and the background against which the statute was enacted.

           E.      Application

       In sum, the Court concludes that the FHA limitations period on design-or-construction

claims set out in 42 U.S.C. § 3613(a)(1)(A) begins to run when a person protected by the FHA

encounters the allegedly unlawful building elements, and thus is subjected to discrimination.

Applying that rule to this case, Plaintiff’s FHA claim against PMG is timely. Testers employed

by Plaintiff visited the Park Slope Building, toured apartments there, and witnessed unlawful




                                                 14
design and construction elements on August 29, 2018. Compl. ¶¶ 42–43. Plaintiff filed suit on

February 7, 2019—roughly five months later. ECF No. 1.

          PMG argues that even if the limitations period runs from the date on which a person

experiences an injury, Plaintiff’s FHA claim against it is still untimely because Plaintiff is an

advocacy group, not an individual. Reply at 7–8, ECF No. 138. PMG points to the complaint’s

allegation that Plaintiff suffered injury because “Defendants’ discriminatory practices frustrated

and continue to frustrate Plaintiff’s mission to ensure that all people have equal access to housing

opportunities in the New York City region,” Compl. ¶ 55, and caused Plaintiff to divert resources

from other projects, id. ¶ 66. PMG contends that Plaintiff suffered that injury at the time the

Park Slope Building was constructed, even if it was unaware of it, and not at the time that its

testers visited the building. Reply at 7–8. But this argument confuses the injury that supports

Plaintiff’s standing to sue with the legal violation that starts the limitations period. Regardless of

when Plaintiff’s mission became frustrated, there was no relevant “aggrieved person” who was

subjected to a “discriminatory housing practice” until the testers visited the Park Slope Building.

          Accordingly, PMG’s motion to dismiss Plaintiff’s FHA claim is DENIED.

   III.      NYSHRL and NYCHRL

          PMG also moves to dismiss Plaintiff’s NYSHRL and NYCHRL claims as time-barred,

claiming for the same reasons as above that the limitations period began to run either when the

last unit in the Park Slope Building was sold or when the last certificate of occupancy was

issued. PMG Mem. at 11–12. The parties agree that the act that triggers the limitations period is

the same under the NYSHRL and NYCHRL as it is under the FHA. See PMG Mem. at 11; Pl.

Opp. at 26–28; Reply at 12.




                                                 15
        The limitations period for NYSHRL claims is three years, pursuant to New York Civil

Practice Law and Rules (“C.P.L.R.”) § 214(2). (“The following actions must be commenced

within three years . . . an action to recover upon a liability, penalty or forfeiture created or

imposed by statute.”); see Johnson v. DCM Erectors, Inc., No. 15 Civ. 5415, 2016 WL 407293,

at *2 (S.D.N.Y. Feb. 2, 2016) (“The statute of limitations for NYSHRL . . . claims is three

years.”). “Generally, ‘a cause of action for discrimination under [the NYSHRL] accrues and the

limitation period begins to run on the date of the alleged discriminatory act.’” Flaherty v.

Massapequa Pub. Sch., 752 F. Supp. 2d 286, 293 (E.D.N.Y. 2010) (quoting Queensborough

Cmty. Coll. of City Univ. of New York v. State Human Rights Appeal Bd., State Div. of Human

Rights, 372 N.Y.S.2d 722, 723 (1975), aff’d, 41 N.Y.2d 926, 363 N.E.2d 349 (1977)), aff’d, 462

F. App’x 38 (2d Cir. 2012). Since the alleged discriminatory act in this case is Plaintiff’s testers’

discovery of the inaccessible conditions at the Park Slope Building, Plaintiff’s NYSHRL claim

was timely filed.

        The limitations period for NYCHRL claims is also three years. The statute provides that

“A civil action commenced under this section must be commenced within three years after the

alleged unlawful discriminatory practice . . . occurred.” N.Y.C. Admin. Code § 8-502(d). This

language closely tracks that of 42 U.S.C. § 3613(a)(1)(A). Because the alleged unlawful

discriminatory practice occurred when Plaintiff’s testers visited the Park Slope Building,

Plaintiff’s NYCHRL claim is timely.

        Accordingly, PMG’s motion to dismiss Plaintiff’s NYSHRL and NYCHRL claims is

DENIED.




                                                  16
                                          CONCLUSION

       Because the limitations period on Plaintiff’s claims against PMG did not begin to run

until Plaintiff’s testers encountered the alleged design and construction defects in August 2018,

and Plaintiff filed suit in February 2019, none of Plaintiff’s claims are barred by the statute of

limitations. Accordingly, PMG’s motion to dismiss the claims against it on that basis is

DENIED.

       The Clerk of Court is directed to terminate the motion at ECF No. 110.

       SO ORDERED.

Dated: March 9, 2020
       New York, New York




                                                 17
